DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	This is the second communication on the merits. This action if final. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 22 March 2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 22 March 2021, with respect to the rejections of claims 1-13, 15-18, and 20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams (US 4033426 A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chappel (GB 2419568 A) in view of Williams.
With respect to claim 1, Chappel discloses: 
A device comprising: a frame assembly (Fig. 5) having a first side rail assembly (1, 2, left side) and a second side rail assembly (1,2, right side), the first side rail assembly and the second side rail assembly positioned on opposing sides of the frame assembly, the first side rail assembly and the second side rail assembly each being selectively expandable from a first configuration (first and second trailer sections, Illustration 2) to a second configuration (first, intermediate, and second trailer sections, Illustration 6). 
wherein the first configuration for each of the first side rail assembly and the second side rail assembly comprises a front section (2 of first trailer section), a first insert (1), and a rear section (2 of second trailer section), the first insert being selectively, and removably, attached to both the front section and the rear section, 
wherein the second configuration for each of the first side rail assembly and the second side rail assembly comprises the front section (2 of first trailer section), the first insert (1 between first and intermediate trailer sections), the rear section (2 of second trailer section), a second insert (1 between intermediate and second trailer section), and a rail sleeve (2 of second trailer section), the first insert being selectively, and removably, attached to one of the front and the rear sections and the second insert being selectively, and removably, attached to the other of the front and rear sections, the rail 
and wherein a length between opposing ends of the first side rail assembly and the second side rail assembly for the second configuration is larger than a corresponding length for the first configuration.
With respect to the above described configurations disclosed by Chappel, the first trailer section is the section furthest from a vehicle attachment point and corresponds to the front section disclosed in the instant application, the second trailer section is the section closest to a vehicle attachment point and corresponds to the rear section of the instant application, and in a second configuration, an intermediate trailer section is disposed between the first and second trailer sections and corresponds to the rail sleeve. 
Note, the trailer sections disclosed by Chappel have the same frame structure to allow for enhanced modularity. Accordingly, a single figure such as Fig. 5 may be used to describe certain features of one of any of the first, second, and intermediate trailer sections.  
Chappel is silent in teaching: a motor is mounted to the rear section of the first side rail assembly and the rear section of the second side rail assembly. 
Williams discloses a similar trailer (10, Fig. 1) having a motor (36) mounted to a rear section of a first side rail assembly (12, left) and a rear section of a second side rail assembly (12, right). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Chappel in view of Williams to arrive at the claimed invention and in order to provide steering means to the trailer, thereby improving the maneuverability and handling of the trailer. 
With respect to claim 2, Chappel discloses: 
The first insert (1) is sized and configured to be at least partially inserted into both the front section and the rear section (2, See Fig. 5).

The first configuration further includes a plurality of removable mechanical fasteners (illustrated near 6 in Fig. 5, See Figure 1 description) that securely attached the first insert (1) to the front and rear sections (2).
With respect to claim 4, Chappel in view of Williams discloses all of the features as set forth above but is silent in teaching: the rail sleeve and the second insert are, together, a monolithic component. Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Chappel such that the frame sections of the intermediate section, including rail sleeve (2) and second insert (1) are formed as a monolithic component. Forming the frame of the intermediate section as a monolithic component would allow a user to switch between a first and second configuration more quickly by removing the steps of fastening the first and second insert to the rail sleeve. Forming frame sections as monolithic components is common practice in the field of vehicle framing, thus the described modifications would not require undue experimentation by a person having ordinary skill in the art, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
With respect to claim 5, Chappel discloses: 
The first side rail assembly is connected to the second side rail assembly at least by one or more cross members (3, Fig. 5). 
With respect to claim 10, Chappel in view of Williams discloses a method comprising:
Assembling, using a plurality of mechanical fasteners, a first side rail assembly and a second side rail assembly of a frame assembly, the first side rail assembly and the second side rail assembly each including at least a front section and a rear section;
Mounting a plurality of vehicle components to the frame assembly to provide an at least partially assembled vehicle, the mounting of the plurality of vehicle components including mounting a 
 Disconnecting, by removing at least some of the plurality of mechanical fasteners and after providing the at least partially assembled vehicle, a portion of each of the first side rail assembly and the second side rail assembly from another portion of the associated first side rail assembly and the second side rail assembly; 
And expanding the frame assembly by reconnecting the disconnected portions of each of the first side rail assembly and the second side rail assembly to at least a rail sleeve that is positioned at least between a portion of each of the previously disconnected portions of the first side rail assembly and the second side rail assembly.
With respect to the assembling step, Fig. 5 illustrates a plurality of mechanical fasteners (illustrated near reference character 6) for assembling a first side rail assembly (1, 2, 6, left side) and a second side rail assembly (1, 2, 6, right side) of a frame assembly. The first and second side rail assemblies each include at least a front section and a rear section (2 of front and rear trailer sections). To arrive at the assembled state illustrated in Fig. 5, the assembly step of claim 10 must have been carried out. 
With respect to the mounting step: Fig. 5 illustrates a plurality of vehicle components (3, 3) mounted to the frame to provide an at least partially assembled vehicle. As modified by Williams, Chappel also includes a motor mounted to the rear section of the first side rail assembly and the rear section of the second side rail assembly. To arrive at this partially assembled state, the mounting step of claim 10 must have been carried out. 
With respect to the disconnecting step, the conversion from a first configuration (2 trailer sections) to a second configuration (3 trailer sections) by the addition of an intermediate trailer section would require that the plurality of mechanical fasteners are removed to disconnect a portion of each of 
With respect to the expanding step, to convert between a first configuration (2 trailer sections) and second configuration (3 trailer sections) by the addition of an intermediate trailer section, the disconnected portions from the disconnecting step are reconnected to a rail sleeve (2 of intermediate section) that is positioned at least between a portion of each of the previously disconnected portions of the first side rail assembly and the second side rail assembly. The resulting product of this step is illustrated in illustration 6. To arrive at the assembled state shown in illustration 6, the expanding step of claim 10 must have been carried out. 
	 Note, Chappel provides support for allowing total versatility of the order of connecting the trailer sections (see description, paragraph 4). In the above rejection of claim 10, and the following rejections of the method claims, mentions of the method disclosed by Chappel are with respect to a process of converting a trailer from a first configuration (2 trailer sections) to a second configuration (3 trailer sections) by the addition of an intermediate member between the 2 trailer sections of the first configuration as described in the rejection of claim 1.  
With respect to claim 11, Chappel discloses: 
the step of disconnecting each of the first side rail assembly and the second side rail assembly includes separating an assembled front section of the at least partially assembled vehicle from an assembled rear section of the at least partially assembled vehicle,

With respect to the disconnecting step of claim 11, the assembled front section (first trailer section) of the at least partially assembled vehicle must be separated from an assembled rear section (second trailer section) of the at least partially assembled vehicle to make space for the addition of an intermediate trailer section to convert from a first configuration to a second configuration. 
With respect to the expanding step of claim 11, a rail sleeve (2 of intermediate member) for each of the first side rail assembly and the second side rail assembly is positioned in a space between the separated assembled front and rear sections (first and second trailer sections) of the at least partially assembled as shown in the second configuration shown in illustration 6. To arrive at the assembled state shown in Figure 6, the expanding step as described in claim 11 must have been carried out. 
With respect to claim 12, Chappel discloses: 
The mounting step includes mounting a first floor pan to the first and second side rail assemblies, wherein, when the assembled front section of the at least partially assembled vehicle is separated from the assembled rear section of the at least partially assembled vehicle, the first floor pan is connected to only one of the assembled front section and the assembled rear section, and wherein the expanding step includes securing at least a portion of a second floor pan at a location between the assembled front section and the assembled rear section.
As illustrated by the difference between Figs. 5 and 6, Chappel discloses the mounting step includes mounting a first floor pan (8) to the first and second side rail assemblies. Since each trailer section of the trailer disclosed by Chappel includes its own floor pan, the first floor pan is connected only to the front section when the front section of the at least partially assembled vehicle is separated 
With respect to claim 15, Chappel discloses: 
The first side rail assembly and the second side rail assembly each comprises the front section (2 of first trailer section), a first insert (1 between first and second trailer section, and the rear section (2 of second trailer section),
 And wherein the step of disconnecting for each of the first and second side rail assemblies comprises detaching, via the removal of at least some of the plurality of mechanical fasteners, the first insert from one of the front section and the rear section.
With respect to the disconnecting step of claim 15, to convert between a first and second configuration by the addition of an intermediate trailer section, at least some of the plurality of mechanical fasteners must be removed to detach the first insert from one of the front section and the rear section, to create an intermediate space for the addition of an intermediate trailer section. 
With respect to claim 16, Chappel discloses: the step of expanding, for each of the first and second side rail assemblies, further comprises: attaching a second insert to one of the front section and the rear section; attaching the second insert and the first insert to opposing ends of the rail sleeve such that at least portions of the rail sleeve, the first insert, and the second insert are positioned between the front section and the rear section. 
In a second configuration, the trailer disclosed by Chappel comprises a second insert (1 between intermediate and second trailer section) attached to one of the front section and the rear section (second trailer section) and a first and second insert (1 between first and intermediate trailer section, 1 between intermediate and second trailer section) attached to opposing ends of the rail sleeve (2 of intermediate section) such that at least portions of the rail sleeve, the first insert, and the second insert 
With respect to claims 17, Chappel discloses: 
The step of attaching the second insert to one of the front section and the rear section comprises inserting a portion of the second insert into the front section or the rear section and inserting a mechanical fastener through the front or rear section and into the inserted portion of the second insert. 
This step is illustrated in Fig. 5 which illustrates a second insert (1) inserted into a portion of the front section (2) or the rear section and a mechanical insert (illustrated near 6) inserted through the front or rear section and into the inserted portion of the second insert. To arrive at this assembled state, the steps described in claim 17 must have been carried out. 
With respect to claim 18, Chappel discloses: 
The step of attaching the second insert and the first insert to the rail sleeve includes inserting a portion of the first insert into a first end of the rail sleeve and inserting a portion of the second insert into a second portion of the rail sleeve and inserting mechanical fasteners through the rail sleeve and into the inserted portions of the first insert and the second insert.
 In a second configuration, the trailer disclosed by Chappel includes a first insert (1 between first and intermediate trailer sections) inserted into a first end of the rail sleeve (2 of intermediate trailer section) and a portion of the second insert (1 between intermediate and second trailer section) inserted into a second portion of the rail sleeve and a mechanical fastener (illustrated near 6, Fig. 5) inserted through the rail sleeve and into the inserted portions of the first and second insert. In order to arrive at this configuration, the steps described in claim 18 must have been carried out. 
With respect to claim 20, Chappel discloses: 

In a first configuration, the trailer disclosed by Chappel includes a first end of a first insert (1 between first and second trailer sections) attached to the front section (first trailer section) via one more mechanical fasteners (illustrated near 6) and a second end of a first insert (1 between first and second trailer sections) to the rear section (second trailer section) via one more mechanical fasteners (illustrated near 6). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chappel in view of Williams and in further view of Koch (US 6585285 B2).
With respect to claims 6 and 7, Chappel in view of Williams discloses all of the features as set forth above but is silent in teaching: at least one of the front section and rear section comprises a plurality of mounting brackets and a portion of a vehicle body (108) that is coupled to at least one of the plurality of mounting brackets.
Koch discloses a similar invention having a plurality of mounting brackets (126, 140 Fig. 3,) and a portion of a vehicle body (108) that is coupled to the at least one of the plurality of mounting brackets. Specifically, Koch discloses the use of a plurality of mounting brackets for securing a suspension system to a trailer. 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Chappel in view of Williams in further view of Koch to include a plurality of mounting brackets and a suspension system coupled to the mounting brackets to arrive at the claimed invention and in order to maximize friction at the road-tire interface thereby improving the handling, stability, and overall safety of the trailer disclosed by Chappel. 

At least one floor pan (8, Fig. 6) coupled to the frame assembly.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chappel in view of Williams and in further view of Billingsley (US 2135097 A).
With respect to claim 9, Chappel in view of Williams discloses all of the features as set forth above but is silent in teaching: a shifter cable having a length that accommodates extension of the shifter cable with the expansion of the first and second slide rail assemblies from the first configuration to the second configuration. 
Billingsley discloses a similar invention comprising a shifter cable (62) connected to a braking system on a trailer for applying brakes on the trailer in the event that the trailer is accidentally disconnected from a vehicle while in use. 
Before the time of filing it would have been obvious to a person having ordinary skill in the art to further modify Chappel in view of Williams in further view of Billingsley to include a shifter cable and brake system as disclosed by Billingsley to arrive at the claimed invention and in order to improve the overall safety of the trailer disclosed by Chappel. Further, since the trailer disclosed by Chappel has at least a first and second configuration, it would have been obvious to select a length of shifter cable to accommodate at least a first and second configuration. Doing so would only require that the shifter cable is long enough to accommodate the second configuration, so a person having ordinary skill in the art could make the above-described modifications without undue experimentation. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chappel in view of Williams and in further view of Leonard (US 8205910 B2).
With respect to claim 13, Chappel in view of Williams discloses all of the features set forth above but is silent in teaching: the assembled rear section includes at least a portion of a first seat, and 
Leonard discloses a similar expandable vehicle frame having an assembled rear section (Fig. 36) including at least a portion of a first seat (illustrated in Fig. 36). Leonard also discloses a method of securing first and second seats to first and second locations along a floor pan (see Fig. 25 and 36).
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to further modify Chappel in view of Williams in view of Leonard to include seats mountable to the floor pans of the individual trailer sections to arrive at the claimed invention and in order to provide seating for numerous occupants along the length of the assembled trailer. 

Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 14 recites “mounting a driver accessible shifter to a portion of the first seat”. A combination of the limitations of claim 14 and corresponding base claims was not found in the prior art. 
Claim 19 recites “telescopically displacing at least one of the front section and the rear section from a first position to a second position relative to the first insert and securing the telescopically displaced front section and/or the rear section to the first insert at the second position”. To convert the trailer section disclosed by Chappel from a first configuration to a second configuration, a second trailer section is displaced telescopically from a first trailer section to create space for the addition of an intermediate section. The telescopically displaced second section is then attached to a second insert between the intermediate and second section. In other words, the second section is telescopically displaced to a second position relative to the first insert but is not secured to the first insert in the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses expandable vehicle frames in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616